Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 1 of 16 PageID 166



                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 JOSEPH AGOSTINO

                Plaintiff,

 v.                                                            Case No. 8:18-cv-1202
                                                               Dispositive Motion

 ALLY FINANCIAL INC.,

                Defendant.

                         DEFENDANT ALLY FINANCIAL INC.’S
                      MOTION AND MEMORANDUM IN SUPPORT TO
                      COMPEL ARBITRATION AND DISMISS ACTION

        Defendant Ally Financial Inc. (“Ally”), by counsel, pursuant to the Federal Arbitration Act

 (“FAA”), 9 U.S.C. §§ 2-4, respectfully moves this Court to compel arbitration of this action and

 to dismiss Plaintiff Joseph Agostino’s Complaint, including each and every claim therein. For the

 reasons explained in the below Memorandum in Support, Ally respectfully requests the Court grant

 its motion, dismiss this action, and compel arbitration.

                             Certification Pursuant to Local Rule 3.01(g)

        Pursuant to Local Rule 3.01(g), counsel for Ally certifies that on December 3, 2018,

 counsel for Ally conferred with counsel for Plaintiff via telephone in a good faith attempt to resolve

 the issues raised by this motion. Plaintiff’s counsel informed Ally that they would not agree to

 arbitrate the claims in this case. Therefore, the parties are unable to resolve the issues presented

 in this Motion without intervention from the Court.

 Date: December 7, 2018                                Respectfully Submitted,

                                                       Ally Financial Inc.

                                                       By: /s/ Gillian Williston
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 2 of 16 PageID 167



                                          Gillian Williston
                                          Florida Bar No. 14270
                                          TROUTMAN SANDERS LLP
                                          222 Central Park Avenue, Suite 2000
                                          Virginia Beach, VA 23454
                                          Telephone: (757) 687-7500
                                          E-mail: gillian.williston@troutman.com
                                          Counsel for Ally Financial Inc.




                                      2
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 3 of 16 PageID 168



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 JOSEPH AGOSTINO

                Plaintiff,

 v.                                                           Case No. 8:18-cv-1202
                                                              Dispositive Motion

 ALLY FINANCIAL INC.,

                Defendant.


      MEMORANDUM IN SUPPORT OF DEFENDANT ALLY FINANCIAL INC.’S
         MOTION TO COMPEL ARBITRATION AND DISMISS ACTION

        Defendant Ally Financial Inc. (“Ally”), by counsel and pursuant to the Federal Arbitration

 Act (“FAA”), 9 U.S.C. § 1 et seq., submits this Memorandum in Support of its Motion to Compel

 Arbitration and Dismiss Action.

                                        INTRODUCTION

        Plaintiff Joseph Agostino (“Plaintiff”) is party to a binding arbitration agreement that

 requires him to arbitrate his claims against Ally under the FAA. The Retail Installment Sale

 Contract (the “Contract”) Plaintiff entered into when he purchased a vehicle from Bill Curie Ford

 Inc., contains an arbitration provision which provides that any claim or dispute arising from or

 relating to the Contract, at the election of either party, be resolved by neutral and binding

 arbitration. See Declaration of LeAndrian Wright [hereinafter “Wright Decl.”] ¶¶ 5, 13, attached

 hereto as Exhibit 1; see also id., Ex. A. The Contract was subsequently assigned to Ally. See id.

 at p. 1; see also Wright Decl. ¶ 6. All of the claims in Plaintiff’s Complaint arise out of and/or

 relate to the Contract. As a result, pursuant to the unambiguous language of the Contract, Plaintiff




                                                  3
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 4 of 16 PageID 169



 must be compelled to pursue his claims against Ally in arbitration and this matter should be

 dismissed with prejudice.

           Federal law reflects a strong public policy favoring arbitration agreements. See Moses H.

 Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25, 103 S.Ct. 927 (1983) (noting that

 the Federal Arbitration Act “is a congressional declaration of a liberal federal policy favoring

 arbitration agreements, notwithstanding any state substantive or procedural policies to the

 contrary”). “‘The principal purpose of the [Federal Arbitration Act (FAA)] is to ensure private

 arbitration agreements are enforced according to their terms.’” Kaspers v. Comcast Corp., No.

 15-12066, 2015 U.S. App. LEXIS 19843, at *6 (11th Cir. 2015) (quoting AT&T Mobility LLC v.

 Concepcion, 563 U.S. 333 (2011)). Notably, this Court has previously enforced the exact

 arbitration agreement at issue in this case. See Order Granting Motion to Compel Arbitration,

 Haskins v. Ally Financial Inc., No. 8:17-cv-1349 (M.D. Fla. Aug. 8, 2017) (Hernandez-Covington,

 J.). Thus, the strong federal policy favoring arbitration and this Court’s precedent dictate that the

 arbitration agreement in this case be enforced.

           Accordingly, for the reasons detailed below, Ally respectfully requests that this Court grant

 the Motion to Compel Arbitration and Dismiss Action.

                                        I.      BACKGROUND

 A.        Factual and Procedural History

           On or about October 29, 2016, Plaintiff entered into a Retail Installment Sale Contract

 along with Jacquiline Agostino1 to purchase a 2012 Nissan Titan from Bill Currie Ford Inc. (the

 “Seller”). See Wright Decl., Ex. A, p. 1. Shortly after Plaintiff signed the Contract, the Seller




 1
     Jacquiline Agostino is not a named party in this suit.


                                                     4
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 5 of 16 PageID 170



 assigned all of its rights and interests in the Contract to Ally. See id.; see also Wright Decl. ¶ 6;

 see id., Ex. B (contract between Seller and Ally2 governing, in part, the assignment of Retail

 Installment Sale Contracts). In signing the Contract, Plaintiff agreed to all of the Contract’s terms,

 including the conspicuous, valid, and binding arbitration clause (the “Arbitration Agreement”),

 which broadly provides that any dispute between Plaintiff and Ally arising out of or in any way

 relating to the Contract is subject to binding arbitration at either party’s election. See Wright Decl.,

 Ex. A, p. 2.

        On or about May 18, 2018, Plaintiff filed his Complaint in this Court, alleging violations

 of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., and the Florida

 Consumer Collection Practices Act (“FCCPA”), Fl. Stat. § 559.55, et seq., based on Ally’s

 attempts to collect amounts due under the Contract. Ally was served on May 21, 2018, making its

 responsive pleading due on June 11, 2018. On June 7, 2018, Ally filed an Unopposed Motion for

 Extension for time to respond to Plaintiff’s Complaint. (ECF No. 5). The Motion was granted on

 June 18, 2018. (ECF No. 11). However, because the requested extension was not granted on or

 before June 11, Ally filed its Answer and Affirmative Defenses.3 (ECF No. 10). Included in

 Ally’s Affirmative Defenses was the following:

        Ally avers that Plaintiff’s claims are subject to an Arbitration Agreement requiring
        mandatory and binding arbitration pursuant to the Federal Arbitration Act, 9 U.S.C.
        § 1, et seq.

 Id. at p. 6, ¶ 2 (ECF No. 10).




 2
   The contact governing the assignment of contracts to Ally was entered into between the Seller
 and GMAC Inc. in 2010. See Wright Decl. ¶ 7. GMAC Inc. is the former name of Ally, before
 the company was rebraned in 2010. See id. at ¶ 8.
 3
   Ally denies that Plaintiff’s claims have any merit whatsoever, and reserves any and all defenses
 to Plaintiff’s claims.

                                                    5
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 6 of 16 PageID 171



        On June 12, 2018, the day after filing its Answer and Affirmative Defenses, Ally – through

 counsel – contacted Plaintiff’s counsel to request that Plaintiff agree to dismiss this matter and

 arbitrate his claims pursuant to the Arbitration Agreement in the Contract. Plaintiff refused to

 arbitrate his claims. On June 25, 2018, Ally filed its Motion to Compel Arbitration and Dismiss

 the Case. (ECF No. 12). On November 19, 2018, the Court denied Ally’s Motion without

 prejudice. (ECF No. 27). Ally now renews its Motion to Compel Arbitration and Dismiss the

 Case, and in support offers the Declaration of LeAndrian Wright, which unequivocally establishes

 that Plaintiff entered into a contract which contains a binding arbitration agreement and that Ally

 is the assignee of said contract.

 B.     Binding Arbitration Agreement

        The Arbitration Agreement is an integral and unambiguous part of the Contract Plaintiff

 entered into.    The Contract itself includes a bold, all-caps header that reads: “RETAIL

 INSTALLMENT SALE CONTRACT – SIMPLE FINANCE CHARGE (WITH

 ARBITRATION PROVISION).” On the first of two pages of the Contract, there is an individual

 provision that provides:

        Agreement to Arbitrate: By signing below, you agree that, pursuant to the
        Arbitration Provision on the reverse side of this contract, you or we may elect to
        resolve any dispute by neutral binding arbitration and not by a court action. See
        the Arbitration Provision for additional information concerning the agreement to
        arbitrate.

 Wright Decl., Ex. A, p.1. Plaintiff signed under this paragraph.

        The second page of the Contract features a large outlined box with the heading

 “ARBITRATION PROVISION.” Under that heading, the Arbitration Agreement provides:

        EITHER YOU OR WE MAY CHOOSE TO HAVE ANY DISPUTE
        BETWEEN US DECIDED BY ARBITRATION AND NOT IN COURT OR
        BY JURY TRIAL.



                                                 6
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 7 of 16 PageID 172



 Id. at p. 2. The Arbitration Agreement then states:

        Any claim or dispute, whether in contract, tort, statute or otherwise (including the
        interpretation and scope of this Arbitration Provision, and the arbitrability of the
        claim or dispute), between you and us or our employees, agents, successors or
        assigns, which arises out of or relates to your credit application, purchase or
        condition of this vehicle, this contract or any resulting transaction or relationship
        (including any such relationship with third parties who do not sign this contract)
        shall, at your or our election, be resolved by neutral, binding arbitration and not
        by a court action.

 Id. (emphasis added).

        In his Complaint, Plaintiff claims that Ally violated federal and state law by contacting him

 on his cell phone regarding payments due under the Contract. See generally Pl.’s Complaint (ECF

 No. 1). These are precisely the types of claims that are covered by the plain language of the

 Arbitration Agreement Plaintiff signed.

        Accordingly, because Plaintiff’s claims are subject to binding arbitration, and this Court

 should grant Ally’s Motion, compel arbitration, and dismiss this lawsuit.

                                       II.     ARGUMENT

 A.     Federal Policy Strongly Favors Enforcement of Arbitration Agreements

        The Arbitration Agreement in this case is governed by the FAA. See Wright Decl., Ex. A,

 p. 2 (“Any arbitration under this Arbitration Provision shall be governed by the Federal Arbitration

 Act (9 U.S.C. § 1 et. seq.) and not by any state law concerning arbitration.”). The FAA was enacted

 “to ensure private arbitration agreements are enforced according to their terms” with the same

 force as any other written contract. AT&T Mobility LLC v. Concepcion, 131 S. Ct.1740, 1750

 (2011); 9 U.S.C § 2. In particular, the FAA provides that written contracts to arbitrate “shall be

 valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

 revocation of any contract.” 9 U.S.C. § 2.




                                                  7
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 8 of 16 PageID 173



        This strong language manifests a “liberal federal policy favoring arbitration agreements.”

 Moses H. Cone, 460 U.S. at 24; see also DIRECTV, Inc. v. Imburgia, 136 S. Ct. 463, 193 L. Ed.

 365, 375 (2015) (reaffirming the obligation of all courts to give due regard to the federal policy

 favoring arbitration); Klay v. Pacificare Health Sys., Inc., 389 F.3d 1191, 1200 (11th Cir. 2004)

 (“This inquiry must be undertaken against the background of a ‘liberal federal policy favoring

 arbitration agreements.’”) (quoting Moses H. Cone, 460 U.S. at 24); Adkins v. Labor Ready, Inc.,

 303 F.3d 496, 500 (4th Cir. 2002) (“Underlying this policy is Congress’s view that arbitration

 constitutes a more efficient dispute resolution process than litigation.”)

        Thus, courts are directed to “rigorously enforce agreements to arbitrate” according to their

 terms. Shearson/Am. Express, Inc. v. McMahon, 482 U.S. 220, 226 (1987) (internal quotation

 marks omitted) (citation omitted); see AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339

 (2011). “[A]ny doubts concerning the scope of arbitrable issues should be resolved in favor of

 arbitration.” Moses H. Cone, 460 U.S. at 24-25.

        When interpreting arbitration agreements under the FAA, federal courts exercise an

 overwhelming presumption in favor of arbitration. According to the Eleventh Circuit, “[t]he FAA

 places arbitration agreements on equal footing with all other contracts and sets forth a clear

 presumption—‘a national policy’—in favor of arbitration.” Parnell v. CashCall, Inc., 804

 F.3d 1142, 1146 (11th Cir. 2015) (citing Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440,

 443 (2006)) (emphasis added). The Eleventh Circuit has recognized that this national presumption

 in favor of arbitration requires courts to “‘rigorously enforce’ arbitration agreements.”

 Matthews v. Ultimate Sports Bar, LLC, 621 F. App’x 569, 571 (11th Cir. 2015) (citations omitted)

 (emphasis added).




                                                   8
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 9 of 16 PageID 174



        To enforce an arbitration agreement, a court must only find that the plaintiff entered into

 an arbitration agreement that is enforceable and that the claims fall within the scope of the

 agreement. See Lambert v. Austin Ind., 544 F.3d 1192, 1195 (11th Cir. 2008). Because of the

 national policy in favor of arbitration, this Court and courts throughout the Eleventh Circuit

 frequently enforce arbitration provisions, including the exact arbitration agreement at issue in this

 case. See Order Granting Motion to Compel Arbitration, Haskins v. Ally Financial Inc., No. 8:17-

 cv-1349 (M.D. Fla. Aug. 8, 2017) (Hernandez-Covington, J.); see also, e.g., Lambert, 544 F.3d at

 1199; Smith v. Beverly Hills Club Apts., LLC, No. 1:15cv23450, 2016 U.S. Dist. LEXIS 10180, at

 *23-34 (S.D. Fla. Jan. 28, 2016); Hernandez v. Acosta Tractors, Inc., No. 15-23486, 2015 U.S.

 Dist. LEXIS 153209, at *5-6 (S.D. Fla. Nov. 12, 2015).

        Courts have also consistently held that claims arising under federal statutes, including

 federal consumer protection statutes, are properly subject to enforceable arbitration agreements.

 See, e.g. CompuCredit Corp. v. Greenwood, 132 S.Ct. 665, 673 (2012) (enforcing an arbitration

 agreement in the context of the Credit Repair Organizations Act); Williams v. Omainsky, No. 15-

 0123-WS, 2015 U.S. Dist. LEXIS 162622, at *20-21 (S.D. Ala. Dec. 3, 2015) (enforcing an

 arbitration provision in the context of the Fair Labor Standards Act); Johnson v. Springleaf Fin.

 Servs., No. 2:15cv1268, 2015 U.S. Dist. LEXIS 110103, at *5-6 (N.D. Ala. Aug. 20, 2015)

 (enforcing an arbitration provision in the context of an Fair Credit Reporting Act case).

 B.     The Court Should Compel Arbitration of Plaintiff’s Claims

        In this District, courts conduct a three-pronged inquiry when deciding whether to compel

 arbitration: “(1) whether a valid written agreement to arbitrate exists; (2) whether an arbitrable

 issue exists; and (3) whether the right to arbitrate was waived.” Fla. Farm Bureau Ins. Cos. v.

 Pulte Home Corp., No. 8:04-CV-2357-T-EAJ, 2005 U.S. Dist. LEXIS 21903, at *8-9 (M.D. Fla.



                                                  9
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 10 of 16 PageID 175



 June 6, 2005). Both of the first factors are satisfied based on the Contract and the claims in the

 Complaint, respectively. Ally has not waived its right to arbitrate.

         Similarly, the FAA directs a court to dismiss or stay litigation and refer an issue to

 arbitration once it determines that: (1) a valid arbitration agreement exists between the parties; and

 (2) the claims averred by the plaintiff fall within the substantive scope of that arbitration

 agreement.” 9 U.S.C. § 3; see Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, 473 U.S. 614,

 626-28 (1985) (citing factors). A court should dismiss, rather than stay, an action where all claims

 are referred to arbitration. Integrated Aircraft Sys. v. Porvair Filtration Grp., Ltd., No. 5:12-CV-

 493, 2012 U.S. Dist. LEXIS 111821, at *3 (N.D. Ohio Aug. 9, 2012). This standard is satisfied

 here because (1) the parties agreed, in writing, to arbitrate, and (2) Plaintiff’s Complaint falls

 squarely within the scope of the Arbitration Agreement. Because all of Plaintiff’s claims are

 subject to arbitration, this Court should compel arbitration and dismiss this action in its entirety.

         1.     A Valid Arbitration Agreement Exists between the Parties

         “The question of whether a valid agreement to arbitrate exists is a question of contract

 formation.” Sundial Partners, Inc. v. Atl. St. Capital Mgmt. LLC, No. 8:15-cv-861, 2016 U.S.

 Dist. LEXIS 31617, at *12 (M.D. Fla. Jan. 8, 2016) (citations omitted). “As a general rule, the

 parties’ intentions control, but those intentions are generously construed as to issues of

 arbitrability.” Guy Roofing, Inc. v. Angel Enterprises, LLC, No. 17-14081, 2018 WL 1863764 *3

 (S.D. Fla. Mar. 1, 2018). This generally requires the District Court to apply applicable state law

 governing the formation of contracts. Id. (citing First Options of Chicago, Inc. v. Kaplan, 514

 U.S. 938, 939 (1995)). Here, there is no dispute that there is a valid contract between Plaintiff and

 Ally.




                                                  10
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 11 of 16 PageID 176



        The Arbitration Agreement contained within the Contract provides that: “EITHER YOU

 OR WE MAY CHOOSE TO HAVE ANY DISPUTE BETWEEN US DECIDED BY

 ARBITRATION AND NOT IN COURT OR BY JURY TRIAL.” Wright Decl., Ex. A, p. 2.

 The Arbitration Agreement further states:

        Any claim or dispute, whether in contract, tort, statute or otherwise (including the
        interpretation and scope of this Arbitration Provision, and the arbitrability of the
        claim or dispute), between you and us or our employees, agents, successors or
        assigns, which arises out of or relates to . . . any resulting transaction or relationship
        (including any such relationship with third parties who do not sign this contract)
        shall, at your or our election, be resolved by neutral, binding arbitration and not by
        a court action.

 Id. (emphasis added).

        The Contract, including its Arbitration Agreement, was assigned to Ally. See id. at p. 1

 (“Seller assigns its interest in this contract to Ally Financial . . . .”). It is clear from the plain

 language of the Contract that the Arbitration Agreement was intended to apply to the Seller’s

 assigns, which in this case is Ally.4 As a result, Ally may compel arbitration of any claims that fall

 within the scope of the Contract. See Marcum LLP v. Potamkin, 107 So.3d 1193, 1194-1195 (Fla.

 App. 2013) (holding that, absent provision prohibiting assignment, right to enforce arbitration

 provision transfers to assignee); Wood v. Portfolio Recovery Associates, LLC, No. 8:14-cv-3044,

 2015 WL 12868067 (M.D. Fla. April 1, 2015) (holding that right to enforce arbitration clause in

 Contract is transferred to assignee upon purchase of the contract); see also Order Granting

 Defendant’s Motion to Compel Arbitration, Haskins v. Ally Financial Inc., No. 8:17-cv-1349

 (M.D. Fla. Aug. 8, 2017) (ordering arbitration based on provision in Retail Installment Sale

 Contract assigned to Ally Financial Inc.); MS Dealer Serv. Corp. v. Franklin, 177 F.3d 942, 947




 4
  The Contract was assigned to Ally pursuant to the terms of a separate agreement between Seller
 and Ally. See Wright Decl. ¶ 6; see also Wright Decl., Ex. B.

                                                   11
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 12 of 16 PageID 177



 (11th Cir. 1999) (holding a non-signatory to a contract may invoke an arbitration clause within the

 contract where the non-signatory is an intended third-party beneficiary of the contract); Cone

 Constructors, Inc. v. Drummond Community Bank, 754 So.2d 779, 780 (Fla. App. 2000) (holding

 that arbitration is a “remedial mechanism” that is binding on an assignee).

        Pursuant to the plain language of the Contract and Florida’s laws governing contracts, Ally

 – as an assignee of the Contract – is bound by and entitled to enforce the Arbitration Agreement.

 Accordingly, because a valid Arbitration Agreement exists between the parties, this Court should

 compel arbitration in this case.

        2.      Plaintiff’s Claims are within the Scope of the Arbitration Agreement

        Next, the second prong of the Court’s inquiry – that the dispute is within the scope of the

 Arbitration Agreement – is undoubtedly satisfied in this case. The crux of Plaintiff’s Complaint

 is that Ally placed calls to him regarding payments due under the Contract after he defaulted on

 his payment obligations. Setting aside the fact that Plaintiff’s claims lack merit, his alleged dispute

 falls squarely within the Arbitration Agreement for which he contracted.

        There is a general “presumption of arbitrability” and to the extent there are any doubts,

 then those “‘doubts concerning the scope of arbitrable issues should be resolved in favor of

 arbitration.’” Wiand v. Schneiderman, 778 F.3d 917, 922 (11th Cir. 2015) (quoting Moses H. Cone

 Mem’l Hosp., 460 U.S. at 24-25); accord IBEW Sys. Council U-4 v. Fla. Power & Light Co., 627

 F. App'x 898, 903 (11th Cir. 2015). The United States Supreme Court has held that a presumption

 of arbitrability exists where a contract contains an arbitration clause, and that an order to arbitrate

 should not be denied “unless it may be said with positive assurance that the arbitration clause is

 not susceptible to an interpretation that covers the asserted dispute.” AT&T Technologies, Inc.,

 475 U.S. at 650. This presumption “is particularly strong when the arbitration clause in question



                                                   12
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 13 of 16 PageID 178



 is broad,” as it is in this case. Id.; see also Pennzoil Exploration & Prod. Co. v. Ramco Energy

 Ltd., 139 F.3d 1061, 1067 (5th Cir. 1998) (finding use of the terms “any,” “arising out of,” and

 “relating to” establish that the arbitration clause is a broad clause); Solvay Pharms. v. Duramed

 Pharms., Inc., 442 F.3d 471, 482 n.10 (6th Cir. 2006) (stating that where the arbitration provision

 is broad, “only an express provision excluding a specific dispute, or the most forceful evidence of

 a purpose to exclude the claim from arbitration, will remove the dispute from consideration by the

 arbitrators.”)

         Here, the scope of the Arbitration Agreement is broad in stating that the parties may choose

 to have “ANY DISPUTE” decided by arbitration. See Wright Decl., Ex. A, p. 2. The Contract

 provides that arbitrable claims are those which “arise[] out of or relate[] to [Plaintiff’s] credit

 application, purchase or condition of th[e] vehicle, th[e] contract or any resulting transaction or

 relationships (including any such relationship with third parties who do not sign this contract). . .

 .” Id. Plaintiff’s claim solely involves allegations regarding Ally’s attempt to collect upon the

 Debt created by the Contract. See generally Pl.’s Compl. (ECF No. 1). As such, Plaintiff’s claims

 “relate[] to . . . this contract or any resulting transaction or relationships. . .” and falls squarely

 within the purview of the Arbitration Agreement. See Wright Decl., Ex. A, p. 2.

         Plaintiff cannot genuinely argue that his claims fall outside the scope of the Arbitration

 Agreement, nor can he escape the strong presumption in favor of arbitration under these facts.

 This is especially true where, as here, “dispute” is defined broadly. Thus, prong two of the test for

 compelling arbitration is satisfied and the Court must compel.

         3.       The Right to Arbitrate was Not Waived

         Finally, in addressing the third prong of the Court’s inquiry, Florida courts have “defined

 ‘waiver’ as the voluntary and intentional relinquishment of a known right or conduct which implies



                                                   13
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 14 of 16 PageID 179



 the voluntary and intentional relinquishment of a known right.” Raymond James Fin. Servs. v.

 Saldukas, 896 So.2d 707, 711 (Fla. 2005). “This general definition of waiver is applicable to a

 right to arbitrate [and] the essential question [becomes] whether, under the totality of the

 circumstances, the defaulting party has acted inconsistently with the arbitration right.” Id.

 (citations omitted).

        Here, Ally has not waived its right to arbitrate because it has not acted inconsistently with

 that right. Moreover, Ally fully preserved its right to arbitrate in its Answer and Affirmative

 Defenses. See Def.’s Answer and Aff. Defenses, p. 6 ¶ 2 (ECF No. 10). Aside from complying

 with this Court’s Orders regarding required notices and the filing of Ally’s Answer, so as to avoid

 default, Ally has taken no steps to further pursue litigation in this Court and has zealously moved

 to compel this matter to arbitration. Accordingly, Ally has not waived its right to arbitration, and

 the final prong of the Court’s inquiry into whether it should compel arbitration is satisfied.

 C.     Dismissal is the Appropriate Remedy

        The FAA provides that once the Court determines that arbitration should be compelled, the

 Court “shall on application of one of the parties stay the trial of the action until such arbitration

 has been had in accordance with the terms of the agreement, providing the applicant for the stay

 is not in default in proceeding with such arbitration.” 9 U.S.C. 3. Courts, however, routinely

 dismiss a lawsuit rather than staying it when arbitration is compelled. See, e.g. Samadi v. MBNA

 Am. Bank, N.A., 178 Fed. App’x. 863, 866 (11th Cir. 2006) (affirming the dismissal of an action

 and compelling arbitration); Caley v. Gulfstream Aero. Corp., 428 F.3d 1359, 1379 (11th Cir.

 2005) (affirming the dismissal of an action and compelling arbitration); Collado v. J. & G. Transp.,

 Inc., No. 14-80467, 2015 U.S. Dist. LEXIS 41877, at *22-23 (S.D. Fla. Mar. 31, 2015) (finding

 dismissal of arbitrable claims to be the appropriate remedy); Sanchez v. J.P. Morgan Chase Bank,



                                                  14
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 15 of 16 PageID 180



 N.A., No. 14-20468, 2014 U.S. Dist. LEXIS 113608, at *13 (S.D. Fla. Aug. 15, 2014) (enforcing

 a class action waiver and dismissing an action so that the parties may proceed to arbitration on an

 individual basis). Dismissal is particularly appropriate where, as in this case, all of the claims

 should be submitted to arbitration. See Choice Hotels Int’l, Inc. v. DSR Tropicana Resort, Inc.,

 252 F.3d 707, 709-10 (4th Cir. 2001); see also Perera v. H & R Block Eastern Enterprises, Inc.,

 914 F. Supp. 2d 1284, 1290 (S.D. Fla. 2012) (exercising discretion to dismiss case where all claims

 were subject to arbitration).

        Accordingly, because all of the claims in Plaintiff’s Complaint are subject to the

 Arbitration Agreement as set forth above, this action should be dismissed.5

                                       III.    CONCLUSION

        For the foregoing reasons, Ally Financial Inc. respectfully requests that this Court grant its

 Motion to Compel Arbitration and Dismiss Action, dismiss and compel all of Plaintiff’s claims to

 arbitration, and grant Ally such further relief as the Court deems equitable and just.


 Date: December 7, 2018                                Respectfully Submitted,

                                                       Ally Financial Inc.

                                                       By: /s/ Gillian Williston
                                                       Gillian Williston
                                                       Florida Bar No. 14270
                                                       TROUTMAN SANDERS LLP
                                                       222 Central Park Avenue, Suite 2000
                                                       Virginia Beach, VA 23454
                                                       Telephone: (757) 687-7500
                                                       E-mail: gillian.williston@troutman.com
                                                       Counsel for Ally Financial Inc.




 5
   In the alternative, and pursuant to 9 U.S.C. § 3 of the FAA, this Court should stay all proceedings
 in this action, including discovery, until arbitration has been completed or the claims have otherwise
 been resolved by the parties.

                                                  15
Case 8:18-cv-01202-CEH-TGW Document 28 Filed 12/07/18 Page 16 of 16 PageID 181



                                     CERTIFICATE OF SERVICE

            I hereby certify that on this 7th day of December, 2018, I electronically filed the foregoing

 Motion to Compel Arbitration with the Clerk of Court by using the CM/ECF system which will

 automatically send a copy to all counsel of record in this case registered on the CM/ECF system,

 including:

                                           Counsel for Plaintiff

                                      Benjamin W. Raslavich, Esq.
                                        Florida Bar No.: 0102808
                                       KUHN RASLAVICH, P.A.
                                     2124 W. Kennedy Blvd., Suite B
                                          Tampa, Florida 33606
                                       Telephone: (813) 422-7782
                                       Email: ben@theKRfirm.com




                                                                      /s/ Gillian Williston




                                                     16
 37170341
